Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Chen et al., Pub. No.  2014/0016638, teach a network control provides virtual circuit-switched connections for transfer of packetised data from sources to destinations via a network switch. An Ethernet multicast network comprises an asynchronous nGigabit Ethernet switch, and source groups and destination groups are connected to the Ethernet switch. A source group is an AV device such as a camera or a video tape recorder that is operable to generate or supply audio and video data for transmission across the network. A destination group is an AV device such as a video switch, video processor, audio processor that is operable to receive packetised audio and video data via the network and to perform processing operations on the received data. A network processor attaches tags to audio and video packets in headers. The tagged video and audio packets are supplied to the packet switch which provides routing of video, audio and control packets in accordance with a series of tags (Chen; Abstract; paragraphs [0010; 0016; 0046-0047; 0117-0118; 0120]).
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that the first buffer plays out the first package of frames and loops back to play out less than all of a first frame and less than all of a second adjacent frame; after sending a beginning of the first package of frames, .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Le H Luu/
Primary Examiner, Art Unit 2448